DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the application as filed on 06-30-2020. As directed, claims 1-5 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “liquid pool portion” recited in claims 4 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 1, the label for element 117a includes a misspelling of the word electrode.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
-Reference numeral 19B as shown in Figure 1
-Reference numeral 15 as shown in Figure 3  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: 
-Lines 6-7 recite “the electrolysis tank into which the pair of positive/negative electrodes are inserted” which Examiner suggests amending to read “wherein the pair of positive/negative electrodes are inserted into the electrolysis tank” for grammatical clarity.
-Lines 11-14 recite “wherein the permeation device has a first permeable membrane and a second permeable membrane in order from an upstream with the electrolysis tank side as the upstream, the first permeable membrane blocking an opening of the electrolysis tank” which Examiner suggests amending to read “wherein the permeation device has a first permeable membrane and a second permeable membrane positioned upstream from the electrolysis tank, wherein the first permeable membrane blocking an opening of the electrolysis tank” for grammatical clarity.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Line 13 recites “a drain hole for discharging the liquid stored in the liquid pool portion to the outside” which Examiner suggests amending to read “a drain hole for discharging the liquid stored in the liquid pool portion to an outside” to provide proper antecedent basis for “outside”, or amend the limitation to read “a drain hole for discharging the liquid stored in the liquid pool portion outside of the liquid pool portion” for grammatical clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, lines 5 and 7 recite “blocking members” which renders he claim indefinite. In the context of the claim, the “blocking members” seem to be related to the previously recited first and second permeable membranes, recited in structure and function in claims 1 and 3, however it is unclear whether the blocking members are structurally synonymous with the first and second permeable membranes, or whether Applicant intends to introduce a new claim element. For the purposes of examination, Examiner will interpret the blocking members as the fist and second permeable membranes. 
Examiner further notes that if this interpretation is incorrect, the term “blocking members” only appears in Applicant’s specification at paragraph 15, they are not explicitly numbered and shown in the drawings, and further the phrase “blocking members” would invoke a claim interpretation under 112(f). Therefore, if Examiner’s interpretation of record is incorrect and the “blocking members” are meant to refer to a new claimed element, Applicant is reminded that claimed subject needs to be shown in the drawings, and that the specification should clearly outline what structural components are included in the phrase “blocking members” in order to create a clear and definite link to the recited function.
Regarding claim 5, line 9 introduces “a liquid pool portion” which renders the claim indefinite. Claim 5 depends from claim 4, and claim 4 has previously introduced “a liquid pool portion”, thus it is unclear whether or not the “liquid pool portion” recited in claim 5 is meant to introduce an additional “liquid pool portion” or if it refers to the same “liquid pool portion” in claim 4. The specification seems to outline only a single liquid pool (see paragraphs 14, 15, 39, 40, and 42) , therefore Examiner will interpret the “liquid pool portion” from claim 5 to be the same “liquid pool portion” recited in claim 4. Examiner suggests amending claim 5 to appropriately refer to “the liquid pool portion” to overcome the rejection if this interpretation is correct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi (JP 2016/172883) in view of Ozawa (US 2017/0088420).
Regarding claim 1, Tanahashi discloses a portable gas supply device (100A; Fig. 1B) (paragraph 42, lines 1-7; paragraph 55, lines 1-8) comprising: 
a battery (140) (paragraph 20, lines 1-6 discloses a DC power source to include a battery; paragraph 55, lines 1-3); 
a control board (“controller”) for controlling power supply from the battery (paragraph 49, lines 1-3); 
a pair of positive/negative electrodes (121, 122) to which power from the battery is supplied or blocked by the control board (“controller”) (paragraph 55, lines 1-4; paragraph 54, lines 1-5; paragraph 20, lines 1-6) 
an electrolysis tank (90) capable of storing water, the electrolysis tank (90) into which the pair of positive/negative electrodes (121, 122) are inserted (paragraph 16, lines 1-7; paragraph 55, lines 1-5; Fig. 1B); 
a permeation device (“filter”) through which only a predetermined gas inside the electrolysis tank (90) can permeate (paragraph 38, lines 1-11); 
and a nozzle (90A) capable of supplying a gas emitted from the permeation device (“filter”) (paragraph 55, lines 4-8; paragraph 38, lines 5-9),
wherein the permeation device (“filter”) is upstream of the electrolysis tank (90) (paragraph 55, lines 4-8; paragraph 38, lines 5-9; Fig. 1B).
Tanahashi fails to disclose wherein the permeation device has a first permeable membrane and a second permeable membrane in order from an upstream with the electrolysis tank side as the upstream, the first permeable membrane blocking an opening of the electrolysis tank, the first permeable membrane allowing only a predetermined gas to permeate through the first permeable membrane, the second permeable membrane being disposed so as to be spaced a predetermined distance apart from the first permeable membrane, the second permeable membrane allowing only the gas that has permeated through the first permeable membrane to permeate through the second permeable membrane.
However, Ozawa teaches a gas generator (10) (paragraph 58, lines 1-8; Fig. 1) with a permeation device (36) that has a first permeable membrane and a second permeable membrane (paragraph 95, lines 3-9 indicate that the gas permeable film 36 is comprised of three sheets, the outer sheets are the first and second permeable membranes respectively) the first permeable membrane allowing only a predetermined gas to permeate through the first permeable membrane (paragraph 95, lines 1-3), the second permeable membrane being disposed so as to be spaced a predetermined distance apart from the first permeable membrane (paragraph 95, lines 7-9), the second permeable membrane allowing only the gas that has permeated through the first permeable membrane to permeate through the second permeable membrane (paragraph 95, lines 1-3). Ozawa further indicates that the water impermeable construction of the permeation device ensures that no liquid spills occur (paragraph 14, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the permeation device disclosed by Tanahashi with the three-sheet design of the permeation device taught by Ozawa in order to ensure that liquid water does not spill or drip from the gas generation device.
Now modified Tanahashi includes a first permeable membrane and a second permeable membrane (outer sheets of the film 36 in paragraph 95 of Ozawa) in order from an upstream with the electrolysis tank (90 of Tanahashi) side as the upstream (Tanahashi: paragraph 55, lines 4-8; paragraph 38, lines 5-9; Fig. 1B), the first permeable membrane (one sheet of 36 of Ozawa) blocking an opening of the electrolysis tank (90 of Tanahashi) by virtue of the positioning of the filter disclosed by Tanahashi (paragraph 38, lines 1-11).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi (JP 2016/172883) in view of Ozawa (US 2017/0088420), as applied to claim 1 above, in further view of Germinario (US 2017/0319797).
Regarding claim 2, Tanahashi in view of Ozawa disclose the portable gas supply device according to claim 1, as discussed above.
	Modified Tanahashi fails to disclose wherein the first permeable membrane is a fluororesin porous film having selective permeability.
	However, Germinario teaches a pulmonary delivery device (abstract, lines 1-6) which includes a first permeable membrane (404A) that is a fluororesin porous film having selective permeability (see paragraph 114, lines 1-12 which discloses a Temish filter). Germinario further indicates that the fluororesin porous film provides super-hydrophobicity (paragraph 114, lines 1-12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the permeation device of modified Tanahashi to include a first permeable membrane made from a fluororesin porous film as taught by Germinario in order to provide the permeation device with a super-hydrophobic material.
Regarding claim 3, Tanahashi in view of Ozawa and Germinario disclose the portable gas supply device according to claim 2, as discussed above.
Modified Tanahashi further discloses wherein the permeation device (“filter” disclosed in Tanahashi’s paragraph 38 modified to have a three-sheet construction of the film disclosed in paragraph 95 of Ozawa) is mounted onto an opening in an upper portion of the electrolysis tank (90 of Tanahashi) (paragraph 38, lines 1-11 of Tanahashi), the first permeable membrane blocks the inside of the electrolysis tank (90 of Tanahashi) from the inside of the permeation device (“filter” disclosed in Tanahashi’s paragraph 38 modified to have a three-sheet construction of the film disclosed in paragraph 95 of Ozawa) (paragraph 38, lines 1-11 of Tanahashi which set forth the positioning of a “filter”, the permeation device placed at an opening of the electrolysis tank and sealed in the manner disclosed at paragraph 95 of Ozawa would block the interior of the electrolysis tank from the inside of the permeation device), and the second permeable membrane blocks the inside of the permeation device from the outside of the permeation device (“filter” disclosed in Tanahashi’s paragraph 38 modified to have a three-sheet construction of the film disclosed in paragraph 95 of Ozawa) (paragraph 95 of Ozawa discloses a three-sheet design for the filter, the outermost sheet opposite the first permeable membrane blocks the inner portion of the permeation device from the outside).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi (JP 2016/172883) in view of Ozawa (US 2017/0088420) and Germinario (US 2017/0319797), as applied to claim 3 above, in further view of Hsueh (US 2019/0091436).
Regarding claim 4, Tanahashi in view of Ozawa and Germinario disclose the portable gas supply device according to claim 3, as discussed above.
Modified Tanahashi fails to disclose wherein the permeation device is provided with a liquid pool portion in a space from the first permeable membrane to the second permeable membrane, the liquid pool portion storing liquid leaked from the first permeable membrane.
However, Hsueh teaches wherein a permeation device (“hydrophobic filter or membrane”) is provided with a liquid pool portion (116) (paragraph 57, lines 1-7). Hsueh indicates that the liquid pool portion (116) advantageously diverts unwanted water to a catch canister to be eliminated.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the permeation device disclosed by modified Tanahashi to further include a liquid pool portion as taught by Hsueh in order to eliminate unwanted water to a catch canister.
Further modified Tanahashi further discloses the liquid pool portion (116 of Hsueh) (paragraph 57, lines 1-7 of Hsueh indicate that the coalescer 116 includes a hydrophobic membrane to help divert water) in a space from the first permeable membrane to the second permeable membrane (between the outermost sheets of the three-sheet construction of the filter disclosed at paragraph 95 of Ozawa) the liquid pool portion (116 of Hsueh) storing liquid leaked from the first permeable membrane (first outermost sheet of the filter described at paragraph 95 of Ozawa) (paragraph 57, lines 1-7 of Hsueh).
Regarding claim 5, Tanahashi in view of Ozawa, Germinario, and Hsueh disclose the portable gas supply device according to claim 4, as discussed above.
Modified Tanahashi further discloses wherein the permeation device comprises: 
a lid member mounted onto an upper portion of the electrolysis tank (90 of Tanahashi) (see annotated Fig. 1B of Tanahashi below), the lid member having an opening (90A of Tanahashi) at an upper portion of the lid member (see annotated Fig. 1B of Tanahashi below); 
blocking members mounted onto an upper portion of the lid member, the blocking members blocking the communication with an opening of the lid member by the first permeable membrane, and the blocking members blocking the communication with the outside above by the second permeable membrane (“filter” disclosed in Tanahashi’s paragraph 38 modified to have a three-sheet construction of the film disclosed in paragraph 95 of Ozawa, the outermost portions of the three-sheet construction are the first and second permeable membranes, i.e. the blocking members) (paragraph 38, lines 1-11 of Tanahashi which set forth the positioning of a “filter”, the permeation device placed at an opening of the electrolysis tank and sealed in the manner disclosed at paragraph 95 of Ozawa would block the interior of the electrolysis tank from the inside of the permeation device; the outermost sheet opposite the first permeable membrane blocks the inner portion of the permeation device from the outside); 
a liquid pool portion (116 of Hsueh) for storing liquid by flowing the liquid in a laterally downward direction of the first permeable membrane, the liquid having leaked from the first permeable membrane into a space from the first permeable membrane to the second permeable membrane (paragraph 57, lines 1-7 of Hsueh indicate that the coalescer 116 includes a hydrophobic membrane to help divert water, and as modified, the liquid pool portion is positioned between the outermost sheets of the three-sheet construction of the filter disclosed at paragraph 95 of Ozawa; Fig. 1 of Hsueh further shows the lateral displacement of the water indicated at the arrow); 
and a drain hole for discharging the liquid stored in the liquid pool portion to the outside (Hsueh: paragraph 57, lines 1-7; paragraph 34 and Fig. 3 further shows the drain hole that leads to the container/catch 326).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Liu (US 2017/0156402) is cited for its relevant two filter system (4, 5) as described in paragraph 44 and shown in Figure 1.
-Tak (US 2018/0209050) is cited for its relevant suction device illustrated in Figure 12 and described at paragraphs 84-89 for generating hydrogen to be inhaled by a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785